DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashima (JP 2002260744 A).
Regarding claim 1, Mashima teaches a system ([0019], printed circuit board) comprising: a compensation circuit (e.g. correction circuit 2) (fig.2) coupled to a reference power supply (e.g. 2 is coupled to positive and ground of battery 1) (fig.2) and configured to generate a reference voltage output ([0018], voltage divided by the voltage dividing circuit 2) that is representative of a voltage output ([0008], for detecting the battery temperature or the ambient temperature of the battery 1) from a conductive feature (e.g. light source 12) (fig.2) (also refer to connections to the battery 1) (fig.2) connected to a power supply different from the reference power supply (e.g. 12 is controlled by switching element 13) (fig.2); an amplifier ([0010], comparison circuit 10) configured to generate a first voltage output (e.g. output voltage of 10) (fig.2) based on a detected voltage at the conductive feature ([0010], comparison circuit 10 compares the output voltage of the series connection circuit 4 with a set voltage); and a current control module (e.g. blinking circuit 11) (fig.2) configured to compare the reference voltage output to the first voltage output ([0022], When the comparison circuit 10 outputs "H", the blinking circuit 11 turns on/off the switching element 13 … seeing the blinking of the light emitting diode, the user knows that the remaining capacity of the battery 1 has decreased) and to initiate regulation of power ([0020], in order to accurately detect that the remaining capacity) to the conductive feature when the first voltage output exceeds the reference voltage output ([0022], seeing the blinking of the light emitting diode, the user knows that the remaining capacity of the battery 1 has decreased and the usage time has almost disappeared).
Regarding claim 2, Mashima teaches the system of claim 1, wherein the conductive feature is one of a printed circuit board (PCB) power rail, a PCB trace ([0019], thermistors are fixed to a printed circuit board contained in the case. This printed circuit board mounts a control circuit such as an electric razor), or a PCB power plane.
Regarding claim 3, Mashima teaches the system of claim 1, wherein the compensation circuit comprises: a first thermistor (e.g. thermistor 5) (fig.2) connected to the reference power supply (e.g. 5 is connected to positive power rail of 1) (fig.2); and a second thermistor (e.g. thermistor 7) (fig.2) connected to the first thermistor and a ground (e.g. 7 is connected to 5 and ground via 8) (fig.2).
Regarding claim 4, Mashima teaches the system of claim 3, wherein the first thermistor and the second thermistor are negative temperature coefficient (NTC) thermistors ([0020], the resistance of the first thermistor 5 and the second thermistor 7 rapidly increases as the temperature decreases).
Regarding claim 6, Mashima teaches the system of claim 5, wherein the reference voltage and first voltage outputs increase with increased temperature (implicit, as seen in graph of fig.4).
Regarding claim 7, Mashima teaches the system of claim 6, wherein the reference voltage output increases at a linear rate equal to the linear rate of the temperature coefficient of the material forming the conductive feature ([0008], for detecting the battery temperature or the ambient temperature of the battery 1) (implicit, as seen in graph of fig.4).
Regarding claim 8, it is rejected for the same reasons as stated in claims 1 and 3.
Regarding claim 9, it is rejected for the same reasons as stated in claim 2.
Regarding claim 10, it is rejected for the same reasons as stated in claim 4.
Regarding claim 12, it is rejected for the same reasons as stated in claim 6.
Regarding claim 15, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 16, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 17, the method is rejected for the same reasons as stated in claim 3.
Regarding claim 18, the method is rejected for the same reasons as stated in claim 4.
Regarding claim 19, the method is rejected for the same reasons as stated in claim 6.
Regarding claim 20, the method is rejected for the same reasons as stated in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP 2002260744 A), and further in view of Xiang (US 20180335455 A1).
Regarding claim 5, Mashima teaches the system of claim 1.
Mashima does not teach, wherein the conductive feature is formed from copper.
Xiang teaches in a similar field of endeavor of power modules having PCB trace, wherein the conductive feature is formed from copper ([0040], PCB trace 106 may comprise any suitable conductor material, including but not limited to copper, etc).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the conductive feature formed from copper in Mashima, as taught by Xiang, as it provides the advantage of optimal design for printed circuit board components.
Regarding claim 11, it is rejected for the same reasons as stated in claim 5.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mashima (JP 2002260744 A), and further in view of Lee (KR 20060086869 A).
Regarding claim 13, Mashima teaches the PCB of claim 8.
Mashima does not teach, wherein the pair of thermistors is disposed at a first layer of the PCB and the conductive feature is disposed at a second layer of the PCB.
Lee teaches in a similar field of endeavor of thermistors which are surface mounted on a printed circuit board, wherein the pair of thermistors (i.e. first thin sheet resistor element 111 and the second thin sheet resistor element 112) (fig.1) is disposed at a first layer of the PCB (i.e. thin sheet resistor element 110) (fig.1) and the conductive feature is disposed at a second layer of the PCB (page 6, second lower surface electrodes 131b and 132b formed on the lower surface of the second thin plate resistance element 112).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the pair of thermistors disposed at a first layer of the PCB and the conductive feature is disposed at a second layer of the PCB in Mashima, as taught by Lee, as it provides the advantage of reduced internal resistance of the thermistors along with heat resistance, durability and excellent insulation strength.
Regarding claim 14, Mashima and Lee teach the PCB of claim 13, wherein the second layer of the PCB is an inner layer of the PCB (Lee, implicit as seen in fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/             Examiner, Art Unit 2839                                                                                                                                                                                           	11/08/2022







	/THIENVU V TRAN/                                                                       Supervisory Patent Examiner, Art Unit 2839